  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIE CLARA WRIGHT HILL   )
a/k/a Willie Clara Hill,   )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                   2:18cv652-MHT
                           )                        (WO)
FCI LENDER SERVICES, INC., )
as servicer for Panette,   )
LLC, et al.,               )
                           )
     Defendants.           )

                              JUDGMENT

    Pursuant     to     the   joint      stipulation   of    dismissal

(doc. no. 75), it is the ORDER, JUDGMENT, and DECREE of

the court that defendant FCI Lender Services, Inc., is

dismissed    with     prejudice     and   terminated    as   a    party,

with costs taxed as paid.           All claims against all other

defendants remain.

    The clerk of the court is DIRECTED to enter this

document    on   the    civil      docket   as   a   final    judgment

pursuant    to   Rule    58   of   the    Federal    Rules   of   Civil

Procedure.
This case is not closed.

DONE, this the 28th day of January, 2019.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
